Citation Nr: 9910437	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION


The veteran had active service from December 1940 to May 
1947; from July 1947 to August 1948; and from September 1949 
to February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above noted claim.  


FINDINGS OF FACT

1.  The appellant's claim is plausible, and sufficient 
evidence for an equitable disposition of the claim has been 
obtained.

2.  The veteran has presented no medical or lay evidence to 
corroborate his assertion of an injury to the right knee 
during service.

3.  The veteran has presented no medical evidence of 
treatment of residuals, including a scar, of a right knee 
injury in service.

4.  The veteran has presented no medical evidence of a 
current right knee scar other than those noted on his 
entrance examination into service, nor has he presented any 
medical opinion associating any current right knee scar with 
any injury occurring on active duty.


CONCLUSION OF LAW

Service connection is not established for a scar of the right 
knee.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1996, the veteran filed a claim seeking service 
connection for a scar of the right knee.  He reported that he 
had received treatment for the scar from 1946 to 1962 at 
Naval Air Station Key West.  The RO wrote to the veteran in 
November 1996, telling him of the types of evidence that 
might assist in evaluating his claim, given the length of 
time since his separation from service.  In particular, the 
RO asked him to provide the dates and places he was treated; 
the full organization, including unit and sub-unit, to which 
he was assigned at the time; copies of any service medical 
records he might have in his possession; statements from 
persons with whom he had served who could attest to the fact 
that the disability was incurred in military service; and 
statements from family members or friends who had direct 
knowledge of his disability.  He was also asked to submit 
medical evidence showing treatment for the claimed condition 
since 1962 (the date of his last separation from service).

The veteran submitted none of the requested evidence.  The RO 
requested the veteran's service medical records.  On the 
veteran's physical examination for enlistment in December 
1940, two scars are noted on his right leg.  One is just 
above his right knee, and the other is just below his right 
knee.  On the physical examination dated April 27, 1946, two 
scars are again noted on the right leg, as well as a tattoo 
below the knee.  A termination of health record dated April 
2, 1947, indicates that no disqualifying defects were noted.  
A physical examination report dated July 28, 1947, again 
noted a one-inch scar above the right knee and a one-inch 
scar below the right knee, as well as the tattoo.

A medical history summary shows that the veteran was examined 
on August 15, 1947, and found physically qualified for 
transfer from the U.S. Naval Receiving Station at Charleston, 
South Carolina.  A notation dated February 4, 1948, from the 
U.S. Naval Air Station, Boca Chica Field, Key West, Florida, 
indicates that the veteran was examined and found physically 
qualified for transfer.  

The termination of health record dated August 8, 1949, shows 
the same two scars and the tattoo, and indicates under the 
heading "All physical defects, however slight," the 
notation "None."  A report of medical examination of the 
same date contains a notation of no significant abnormalities 
(N.S.A.) under the heading "SKIN_INCLUDING . . . SCARS."  

A report of medical examination for enlistment dated 
September 7, 1949, again indicates no significant 
abnormalities of the skin.

A report of medical examination for re-enlistment dated 
September 18, 1952, notes the tattoo on the right leg and 
multiple scars of the right knee.  The notes indicate that 
the veteran reported having boils on the right leg as a 
child, and that there were no complications or sequelae.  The 
veteran denied any other illnesses or operations other than 
those noted on the examination.

Other examinations and reports of medical history during 
service make no references to scars.

In a rating decision of January 1997, the RO denied 
entitlement to service connection for multiple scars of the 
right knee on the basis that they pre-existed service and 
were not aggravated by service.  In his notice of 
disagreement, the veteran contended that service medical 
records from 1940 to 1947 and from 1955 to 1962 would verify 
that he suffered an accident to his knees.  In the veteran's 
substantive appeal, he more specifically alleged that he 
injured his right knee during his enlistment from 1947 to 
1949 while he was stationed at Boca Chica Naval Air Station 
in Key West, saying that a hand-held grinding wheel sliced 
his knee, and metal clamps had to be placed in his leg as a 
result of the accident.

Service clinical records were subsequently associated with 
the file.  These clinical records, dated from August 1951 to 
September 1965, contain no notation of any injury to the 
veteran's right knee or of any scar thereto.

In a supplemental statement of the case provided to the 
veteran in March 1998, the RO addressed the veteran's claim 
of entitlement to service connection for a scar resulting 
from an in-service injury to the right knee, finding that the 
claim was not well grounded because there was no record of 
treatment in service for an injury to the right knee.  The 
laws and regulations pertaining to service connection were 
cited.

In a statement in support of claim submitted in April 1998, 
the veteran again stated that he did not seek service 
connection for the scars that pre-existed his entry into 
service, but that he sought service connection for a scar 
that resulted from slicing open his right knee with a 
portable grinder while he was stationed at the Naval Air 
Station, Boca Chica, Key West, Florida, from 1947 to 1949.  
The veteran contended that, had his service medical records 
for that period of service been properly reviewed, the injury 
would have been seen.


II.  Legal Analysis

A.  Preliminary considerations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  It requires that the 
veteran have a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board finds VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence to 
complete his application for VA benefits.  38 U.S.C.A. 
§ 5103(a) (West 1991).  The veteran has been advised of the 
type of evidence that would assist in establishing his claim, 
and he has submitted nothing but his contentions.  He has not 
cited to any medical evidence that might be relevant to his 
claim, other than service medical records, which have been 
associated with the claims file.  

The first responsibility of a claimant is to present a well-
grounded claim.  A well-grounded claim is one that is 
plausible.  38 U.S.C.A. § 5107 (a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A claim for service 
connection requires three elements to be well grounded.  It 
requires competent (medical) evidence of a current 
disability; competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F.3d 1464, 1468-1469 (Fed. Cir. 1997).  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well-grounded.  Caluza, 7 Vet. App. at 504.

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms; however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  A scar is the type of condition 
that is susceptible to being observed by a lay person.

Accordingly, accepting the veteran's statements as true for 
purposes of determining whether his claim is well grounded, 
he has said that he cut his right knee in service, that a 
scar resulted, and that he has that scar today.  He has, 
therefore, stated a plausible claim.

The appellant having satisfied his initial burden, the 
Department has a duty to assist the him in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal, and this duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this case, the RO has obtained the veteran's service 
medical and clinical records.  It has advised him of the 
additional evidence that might be helpful to his claim.  It 
has satisfied the duty to assist.

The RO originally adjudicated the claim as one for service 
connection based on aggravation of scars pre-existing 
service.  To the extent that the veteran's claim could have 
been interpreted as seeking service connection based on 
aggravation of a pre-existing condition, the veteran has 
withdrawn any such claim in his statement of April 1998, in 
which he stated clearly and unequivocally that he did not 
seek service connection for multiple scars which pre-existed 
service, but only sought service connection for one scar 
which was allegedly incurred in an in-service injury.

In finding that the veteran's claim is well grounded, the 
Board moves on to consideration of the veteran's claim on the 
merits.  In doing so, it will be deciding the case on a 
different basis than did the RO.  When the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The Board concludes that the appellant has not been 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations.  The veteran has been informed 
by the RO of the type of evidence that would support his 
claim and has been given ample opportunity to submit such 
evidence or to request that the RO assist him in obtaining 
the evidence.  The Board has merely concluded that, for 
purposes of presenting a well-grounded claim, the type of 
disability claimed by the veteran is susceptible to lay 
observation and has accepted the veteran's unsupported lay 
account as sufficient to cross the initial threshold of 
presenting a plausible claim.

The veteran is likewise not prejudiced by the Board's 
consideration of the issue of direct service connection, 
since the RO has provided the veteran notice of the 
applicable laws and regulations and has given him the 
opportunity to submit evidence and argument and to request a 
hearing with respect to the issue.

B.  Merits evaluation

Once a plausible claim has been presented, the evidence is no 
longer presumed to be credible, but its credibility must be 
evaluated and the evidence weighed.  If there is an 
approximate balance of evidence in favor of and against the 
veteran's claim, the benefit of any doubt must be given to 
him in resolving any issue as to which the evidence is in 
equipoise.  38 U.S.C.A. § 5107(b) (West 1991).

In this case, the evidence in support of the veteran's claim 
of entitlement to service connection for a right knee scar 
consists only of his contentions.  He has said that he cut 
his knee while he served in Key West during his period of 
service from 1947 to 1949.  His service medical records show 
that he was qualified for transfer from Charleston, South 
Carolina, in August 1947, and that he was subsequently 
qualified for transfer from Key West in early February 1948.  
Therefore, it appears that the veteran was stationed at Key 
West between August 1947 and February 1948.  There are no 
medical or clinical records during that time frame showing 
any injury to or treatment for the veteran's right knee.  
Furthermore, service medical records clearly show the 
notation of two scars on the veteran's right leg on his 
initial entry into service in 1940.  The two scars were noted 
as well in April 1946, as well as a tattoo.  On the 
termination of health record in August 1949, after the 
veteran's period of service in which he contends the injury 
occurred, the same two scars and the tattoo are noted.  The 
Board finds it significant that no additional scar to the 
right knee is noted at the time of this termination from 
service.  On the re-enlistment examination of September 1952, 
scars of the right knee are indicated, and the veteran 
reported that they resulted from having boils on the right 
leg as a child, for which there were no complications or 
sequelae.

The veteran has been told of the types of evidence that he 
might submit to establish service connection for a scar of 
the right knee, and he has submitted nothing.  There is no 
medical evidence of treatment for a scar or, indeed, 
identifying a current scar of the right knee.  The veteran 
has submitted no statements from those who may have observed 
or known of the injury at the time.  Weighed against the 
veteran's plausible assertion that he injured his knee while 
stationed in Key West is the fact that no such injury is 
shown in the service medical or clinical records, nor is any 
complaint or treatment relative to such a injury ever 
reflected in subsequent examination reports.  Given that 
medical records subsequent to the time the veteran contends 
that he injured his right knee continued to note only the 
scars shown to pre-date service, the Board finds the 
veteran's contentions lacking in credibility.  In the utter 
absence of objective medical or lay evidence to support the 
veteran's claim, the Board finds that the preponderance of 
the evidence is clearly against the claim of entitlement to 
service connection for a scar of the right knee.


ORDER

Entitlement to service connection for a scar of the right 
knee is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

